Exhibit 10.4

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to the Employment Agreement (the “Amendment”), dated March
31, 2006 by and between Rexnord Corporation, a Delaware Corporation (together
with any successor thereto, the “Company”), and Michael N. Andrzejewski (the
“Executive”).

R E C I T A L S:

 

WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement, dated November 25, 2002 (the “Agreement”), and the Rexnord
Corporation Executive Bonus Plan in the form then in effect was attached to the
Agreement as Exhibit A (the “Original Exhibit A”); and

 

WHEREAS, effective March 31, 2006 the Company amended its Executive Bonus Plan
to include certain revised target amounts relating to the Executive’s bonus; and

 

WHEREAS, the Company and the Executive wish to amend the Agreement pursuant to
the terms herein set forth to reflect such amendments to the Executive Bonus
Plan.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties,
intending to be legally bound, hereto agree as follows:

 

A G R E E M E N T

 


1.             THE REXNORD CORPORATION EXECUTIVE BONUS PLAN, AS AMENDED BY THE
COMPANY ON MARCH 31, 2006 AND SET FORTH ON THE EXHIBIT A TO THIS AMENDMENT (THE
“AMENDED EXHIBIT A”), SHALL BECOME EXHIBIT A TO THE AGREEMENT IN LIEU OF THE
ORIGINAL EXHIBIT A AND SHALL REPLACE THE ORIGINAL EXHIBIT A IN ITS ENTIRETY.

 


2.             ALL OTHER TERMS OF THE AGREEMENT SHALL REMAIN UNCHANGED.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first written above.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

 

 

REXNORD CORPORATION

 

 

 

 

 

/s/ James T. Strahley

 

 

Name: James Strahley

 

Title: VP Human Resources

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Michael N. Andrzejewski

 

 

Name:  Michael N. Andrzejewski

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REXNORD CORPORATION EXECUTIVE BONUS PLAN

 

General Description

 

Rexnord Corporation (the “Company”) provides an incentive compensation bonus
plan for key officers and directors (the “Executive Bonus Plan”).  The purpose
of the Executive Bonus Plan is to provide a variable component of pay that
provides an incentive for the leadership of the company to achieve key business
objectives.

 

Each bonus fiscal year will begin on April 1 and end on March 31.  The first
bonus fiscal year will begin on April 1, 2003 and end on March 31, 2004.

 

The form of bonus to be received by participating executives is called the
Performance Bonus and is based on (i) the performance of the Company during the
bonus fiscal year (the “Company Performance Bonus”) and (ii) the performance of
the executive in meeting individual goals (Annual Improvement Priorities or “CEO
approved AIP’s”) as determined by the Compensation Committee, not to exceed five
personal performance goals (the “Individual Performance Bonus”).

 

PERFORMANCE MEASURES AND WEIGHTING

 

The Performance Bonus amount will be based on the measures below and weighted as
follows:

 

•                  40% based on total EBITDA

•                  40% based on total Debt Repayment

•                  20% based on CEO approved AIP’s (Individual Performance
Bonus)

 

MINIMUM PERFORMANCE ACHIEVEMENT

 

Company Performance Bonus

 

Minimum performance achievement must be met to trigger eligibility to receive a
Company Performance Bonus payment under the plan. The Vice President of Business
Development of the Company (“VP”) will be eligible to receive a Company
Performance Bonus for each bonus fiscal year in which both EBITDA and Debt
Repayment equal or exceed 90% of both of their respective EBITDA and Debt
Repayment targets as described below in the Section entitled “Achievement
Targets” (“EBITDA Target” and “Debt Repayment Target”).   If the Company meets
these minimum performance triggers, then the amount of the Company Performance
Bonus that the executive is eligible to receive will be determined based upon
the level of achievement of the performance measures as described below under
“Calculation of Performance Bonus - Company Performance Bonus.”

 

--------------------------------------------------------------------------------


 

Individual Performance Bonus

 

EBITDA and Debt Repayment must equal or exceed 70% of their respective Targets
in order for the VP to be eligible to receive a Individual Performance Bonus. 
If the Company meets these minimum performance triggers, then the amount of the
Individual Performance Bonus that the executive is eligible to receive will be
determined based upon the level of achievement of the CEO approved AIP
performance measures as described below under “Calculation of Performance Bonus
- Individual Performance Bonus.”

 

CALCULATION OF PERFORMANCE BONUS

 

Company Performance Bonus

 

If the executive is eligible to receive a Company Performance bonus, then the
amount of the bonus  that the executive will be eligible to receive will be
determined by the level of achievement of the EBITDA and Debt Repayment
performance measures, each computed individually.  The bonus amount is based on
35% of the VP’s base pay times the respective performance measure weighting (the
“Base Bonus”) and adjusted for performance greater than or less than the Target
amounts.  Accordingly, if the Company achieves 100% of the EBITDA Target for a
given bonus fiscal year, the VP’s bonus amount will be 35% of the VP’s base pay
during the bonus fiscal year times 40%. Similarly, if the Company achieves 100%
of the Debt Repayment Target for a given bonus fiscal year, the VP’s bonus
amount will be 35% of the VP’s base pay during the bonus fiscal year times 40%. 
If the Company achieves greater or less than 100% of the respective EBITDA and
Debt Repayment Targets, the VP’s bonus amounts will increase or decrease as a
percentage of the Base Bonus as set forth in the table below.

                                                                                               

Percent of
EBITDA and
Debt Reduction
Target
Achievement

 

< 90%
of
Target

 

90%
of
Target

 

95%
of
Target

 

100%
of
Target

 

105
of
Target

 

110
of
Target

 

115
of
Target

 

120
of
Target

 

125
of
Target

 

130%
or > of
Target

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percent of Base Bonus

 

0%

 

50%

 

75%

 

100%

 

125%

 

150%

 

200%

 

250%

 

300%

 

350%
and >*

 

 

--------------------------------------------------------------------------------

*For each additional 5% increase in the percent of Bonus Plan achievement target
after an achievement of 115%, the executive will receive an increase of 50% of
the percentage of the Base Bonus.

 

Individual Performance Bonus

 

The Individual Performance Bonus to be received by the executive for each bonus
fiscal year will be based on the performance of the executive with respect to
the CEO approved AIP’s as determined by the Compensation Committee in its sole
discretion. The bonus amount is based on 35% of the VP’s base pay, times a
weighting of 20%. Although a weighting of 20% is given to the Individual
Performance Bonus in accordance with the 40/40/20 weighting specified above, the
Compensation Committee may, at its discretion, award a payment based on a
weighting percentage ranging from 0 to 40% to this measure.

 

--------------------------------------------------------------------------------


 

ACHIEVEMENT TARGETS

 

For the 2004 fiscal year, the EBITDA target shall be $137.6 million and the Debt
Repayment Target shall be $38 million.  The EBITDA and Debt Repayment Targets
for the 2005 through 2008 fiscal years shall be determined in good faith by the
Compensation Committee at its sole discretion.

 

“EBITDA” for a given bonus fiscal year shall mean consolidated earnings before
interest, taxes, depreciation and amortization.   “Debt Repayment” for a given
bonus fiscal year shall mean the positive excess, if any, of (a) debt
outstanding at the beginning of the fiscal year, over (b) debt outstanding  at
the end of the fiscal year. In both cases, EBITDA and Debt Repayment shall be
computed in a manner consistent with the Rexnord Management Incentive Plan
including adjustments, if any, as determined by the Compensation Committee, in
its sole discretion.

 

The EBITDA and Debt Repayment Targets are based upon certain revenue and expense
assumptions about the future business of the Company (the “Base Targets”). 
Accordingly, in the event that the Compensation Committee determines, in its
sole discretion, that an adjustment to target(s) is appropriate in order to
maintain eligibility or prevent dilution or enlargement of the Performance Bonus
intended to be made available under the Executive Bonus Plan, the Compensation
Committee shall adjust the financial targets in good faith and in any manner as
it may deem equitable. In the event of an acquisition or divestiture, the Base
Targets would be adjusted by the Compensation Committee for the purposes of
bonus calculations.

 

Base Targets

 

2006

 

2007

 

2008

 

 

 

 

 

 

 

 

 

Base Debt Repayment Target

 

$

54

 

$

67

 

$

92

 

 

 

 

 

 

 

 

 

Base EBITDA Target

 

$

196.5

 

$

222.7

 

$

241.9

 

 

The Base Targets above were revised to reflect the Company’s acquisition of The
Falk Corporation on May 16, 2005.

 

PAYMENT OF PERFORMANCE BONUS

 

The Performance Bonus is calculated once the bonus fiscal year ends, the Company
receives its year-end financial audit, and performance reviews are completed. 
The Compensation Committee shall then determine eligibility and the amount of
Performance Bonus the VP will receive under the terms of the Executive Bonus
Plan.

 

If the VP leaves the Company prior to the end of the bonus fiscal year, he is
not eligible for a bonus payment.  The only exceptions are if the VP is
terminated because he formally retires under the pension plan (or retires
meeting the requirements of that plan), resigns with Good Reason or is
terminated for other than Cause (as such terms are defined in the VP’s
employment agreement).  Under these circumstances, a pro-rated bonus will be
paid at the time bonuses are paid to other executives.

 

--------------------------------------------------------------------------------